                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOSEPH JUAN BUTTERCASE,                 )
                                        )
                   Petitioner,          )                 8:18CV131
                                        )
            v.                          )
                                        )
SCOTT R. FRAKES, Director,              )                  ORDER
Nebraska Department of Correctional     )
Services,                               )
                                        )
                   Respondent.          )
                                        )


       IT IS ORDERED that Respondent’s Motion for Extension of Time to File
Respondent’s Reply Brief (filing no. 69) is granted. Respondent shall file his Reply
Brief on or before September 30, 2019.

      DATED this 26th day of August, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
